Citation Nr: 1410898	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO.  11-08 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia





THE ISSUE

Entitlement to additional Department of Veterans Affairs (VA) educational assistance benefits in excess of 7 months and 22 days under Chapter 33, Title 38, United States Code (known as the Post-9/11 GI Bill).




ATTORNEY FOR THE BOARD

J. Smith, Counsel





INTRODUCTION

The Veteran served on active duty from October 2002 to March 2005.
      
The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in Muskogee, Oklahoma.  The RO in Atlanta, Georgia has current jurisdiction.

The Board has considered documentation included in Virtual VA and VBMS.  Virtual VA contains documents pertinent to the Veteran's compensation claims.  VBMS does not contain any documents.


FINDINGS OF FACT

1.  In August 2009, the Veteran filed an application for educational benefits under the Post-9/11 GI Bill (Chapter 33), which included an irrevocable election of Post-9/11 GI Bill benefits in lieu of benefits under the Montgomery GI Bill program (Chapter 30).

2.  On December 3, 2009, VA issued a Certificate of Eligibility for education benefits under the Post-9/11 GI Bill.

3.  At that time, the Veteran had 7 months and 22 days of Chapter 30 benefits remaining.


CONCLUSION OF LAW

Entitlement to additional educational assistance in excess of 7 months and 22 days under the Post-9/11 GI Bill is not shown. 38 U.S.C.A. §§ 3301-24 (West Supp. 2013); 38 C.F.R. § 21.9550 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). 

For educational assistance claims, the regulations delineating the specific notification and assistance requirements are set forth in 38 C.F.R. §§ 21.1031 (duty to notify), 21.1032 (duty to assist).  These provisions apply to the Post 9/11 GI Bill program (Chapter 33 benefits).  38 C.F.R. § 21.9510 (2013).  In the present case, the Board acknowledges no VCAA letter was sent to the appellant.

Despite this, the Veteran's personal statements demonstrate he has actual knowledge of what evidence is required to establish his claim.  See Mlechick v. Mansfield, 503 F.3d 1340, 1345 (Fed. Cir. 2007) (holding any notice error not prejudicial when claimant has actual knowledge of the evidence needed to substantiate claim).  To that end, the Veteran was sufficiently advised in the December 2010 Statement of the Case (SOC) as to why he is not entitled to more than 7 months and 22 days of education assistance benefits under Chapter 33.  He has presented argument on his behalf in various statements.  As described further below, the Veteran has asserted that he detrimentally relied on erroneous advice of college personnel that transferring benefits from Chapter 30 to Chapter 33 would afford greater benefits in the long run.  He has also argued that his Chapter 30 and Chapter 33 benefits were unfairly "drained" because he had vocational rehabilitation benefits available.  His contentions are essentially arguments of equity.  As such, the Board is satisfied the appellant was afforded a meaningful opportunity to participate in the adjudication of his claim.  Overton v. Nicholson, 20 Vet. App. 427, 435 (2006).

Further, in the present case, the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive of the matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002). See also Smith v. Gober, 14 Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOGCPREC 5-2004 (June 23, 2004).  In fact, the applicable notification and assistance procedures for educational assistance claims under 38 C.F.R. § 21.1031(b) and § 21.1032(d) emphasize that VA has no further duty to notify or assist the claimant when the undisputed facts render the claimant ineligible for the claimed benefit under the law, as is the case here.  Therefore, the Board finds that no further action is necessary under the statutory and regulatory duties to notify and assist.

Analysis

The Post-9/11 GI Bill was enacted under Pub. L. 110-252, Title V, § 5003(c), June 30, 2008, 122 Stat. 2375.  See generally 38 U.S.C.A. §§ 3301 - 24; 38 C.F.R. § 21.9520 (2013).  VA promulgated 38 C.F.R. § 21.9550 which provides that an eligible individual is entitled to a maximum of 36 months of educational assistance under the Post-9/11 GI Bill.  See 38 C.F.R. § 21.9550.  This entitlement period is limited by 38 C.F.R. § 21.9550(b)(1) which states:

(b)(1) An individual who, as of August 1, 2009, has used entitlement under 38 U.S.C. chapter 30, but retains unused entitlement under that chapter, makes an irrevocable election to receive educational assistance under the provisions of 38 U.S.C. chapter 33 instead of educational assistance under the provisions of chapter 30, will be limited to one month (or partial month) of entitlement under chapter 33 for each month (or partial month) of unused entitlement under chapter 30 (including any months of chapter 30 entitlement previously transferred to a dependent that the individual has revoked).

38 C.F.R. § 21.9550(b)(1).

In August 2009, the Veteran electronically applied for educational benefits under the Post-9/11 GI Bill program in lieu of benefits under Chapter 30 via VA Form 22-1990.  
In December 2009, the RO issued a Certificate of Eligibility for an approved program of education or training under the Post-9/11 GI Bill.  The Veteran was originally eligible for 28 months of education benefits under Chapter 30.  At that time, the Veteran had previously used 20 months and 8 days of his Chapter 30 benefits.  The Veteran does not dispute these facts.  

As such, the Certificate of Eligibility indicated that the Veteran had 7 months and 22 days of Chapter 30 benefits remaining.  See 38 U.S.C.A. § 3013(a)(1).  Therefore, the Veteran's available educational assistance under the Post-9/11 GI Bill was limited to 7 months and 22 days.  Id.  The Veteran disputes this.

The Veteran argues that he received erroneous information from an employee at the Registrar's Office at Florida International University that enrolling under the Post-9/11 GI Bill would afford him greater monthly benefits.  He believes that had he requested the maximum educational assistance under Chapter 30 before transferring to Chapter 33, he may have been entitled to an additional year of benefits.

He additionally asserts that he had unused vocational rehabilitation benefits available.  He essentially presents an equitable argument that as such, the vocational rehabilitation benefits could have been applied, and his benefits under Chapter 30 and/or Chapter 33 would not have been "drained."

Initially, the Board notes that the irrevocability criteria listed under 38 C.F.R. § 21.9520(c)(2) have been met in this case as the record contains a fully completed electronic (online) application.  The electronic 22-1990 is completed through the VONAPP program, which advises the user that the election is irrevocable, despite the fact that the printout in the claims file does not show this.  Regardless, written acknowledgement by the Veteran that his election of Chapter 33 benefits in lieu of Chapter 30 benefits is irrevocable is only necessary when the Veteran has opted to submit a written statement seeking Chapter 33 benefits, as an alternative to properly completing the VA Form 22-1990 or submitting a transfer-of-entitlement designation under this chapter to the Department of Defense for these benefits. Thus, the Veteran's election of Post-9/11 GI Bill benefits here is irrevocable.
 
As for the argument regarding the advice the Veteran states he received at the Registrar's Office, because payment of government benefits must be authorized by statute, inaccurate advice does not create any legal right to benefits where such benefits are otherwise precluded.  See Shields v. Brown, 8 Vet. App. 346, 351 (1995); see also Harvey v. Brown, 6 Vet. App. 416, 424 (1994) (holding that an appellant was not entitled to education benefits based on his assertion that misleading or erroneous information was provided regarding education benefits).  In other words, even if the Veteran was misinformed by college officials, the Board is without legal authority to grant the claim.

To the extent that the Veteran was unaware of any detrimental impact of the irrevocable transfer, it is clear that ignorance cannot be used as an excuse for failure to follow a promulgated regulation.  See Morris v. Derwinski, 1 Vet. App. 260 (1991), citing Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380, 384-85 (1947). The Court recently confirmed VA regulations are "binding on all who seek to come within their sphere," regardless of whether an appellant has actual knowledge of what is in the regulations.  Jernigan v. Shinseki, 25 Vet. App. 220 (2012).

While the Board is sympathetic to the Veteran's position, VA (including the Board) is bound by the applicable law and regulations as written.  38 U.S.C.A. § 7104(c).  The Board observes that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury that has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992).

As for the argument concerning vocational rehabilitation benefits, the Board finds that any eligibility in this regard is of no legal consequence to the application of 38 C.F.R. § 21.9550 in this case.  The issue in this case is the "one for one" transfer of benefits (transfer of one month under Chapter 33 for each month of unused entitlement under 30) pursuant to 38 C.F.R. § 21.9550(b)(1).  The Veteran's vocational rehabilitation benefits may have been relevant if the transferred Chapter 33 benefits would cause him to exceed using 48 months total of educational assistance.  Under 38 C.F.R. § 21.4020, an individual eligible for education benefits under two or more programs may not receive assistance for over 48 months.  Here however, the SOC here shows that the Veteran used 20 months and 8 days of Chapter 30 benefits and had 7 months and 22 days remaining, and also used 6 months and 20 days of vocational rehabilitation benefits; the total months of assistance received was less than 48 months and his vocational rehabilitation benefits are irrelevant to this analysis.

In sum, the Veteran's Post-9/11 GI Bill benefits are limited to the 7 months and 22 days of unused entitlement under Chapter 30.  For all of the foregoing reasons, the Veteran is not eligible for additional benefits under the Post-9/11 GI Bill.  His claim for these benefits must therefore be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to VA educational assistance benefits in excess of 7 months and 22 days under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill), is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


